t c summary opinion united_states tax_court cherenor mansaray smith petitioner v commissioner of internal revenue respondent docket no 2995-02s filed date cherenor mansaray smith pro_se john w strate for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax this court must decide whether petitioner is entitled to claimed schedule a deductions some of the facts in this case have been stipulated and are so found petitioner resided in san jose california at the time she filed her petition petitioner timely filed her form_1040 u s individual_income_tax_return for taxable_year petitioner itemized her deductions and attached schedule a itemized_deductions to her tax_return respondent disallowed claimed schedule a deductions for medical_expenses taxes contributions and miscellaneous expenses we first address petitioner’s claimed medical_expense_deduction in the net amount of dollar_figure for amounts she paid for her mother’s medical_care petitioner did not claim her mother as a dependent on her tax_return during petitioner’s mother was a citizen and resident of sierra leone sec_213 allows a deduction for unreimbursed medical_expenses paid_by a taxpayer for medical_care for the taxpayer’s dependent as defined in sec_152 sec_152 in relevant part includes a taxpayer’s mother in the definition of dependent if the taxpayer provided more than half of the mother’s support during the taxable_year what is critical in this case is sec_152 which excludes from the definition of dependent any individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or of a country contiguous to the united_states during the taxable_year in issue petitioner’s mother was neither a citizen or national of the united_states nor a resident_of_the_united_states or country contiguous to the united_states therefore petitioner’s mother is excluded from the definition of dependent under sec_152 unfortunately for petitioner she may not deduct the medical_expenses she so generously paid on behalf of her mother we now turn to the remaining claimed schedule a deductions for taxes contributions and miscellaneous expenses deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers must maintain sufficient records to establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_7491 is inapplicable because petitioner has not complied with the requisite substantiation requirements sec_7491 when a taxpayer fails to keep records but a court is convinced that deductible expenditures were made the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some basis upon which estimates may be made 85_tc_731 petitioner claimed a deduction in the amount of dollar_figure for taxes paid during respondent conceded the deduction claimed for state tax withheld in the amount of dollar_figure as substantiated by petitioner’s forms w-2 wage and tax statement attached to her tax_return this amount does not affect petitioner’s tax because the standard_deduction of dollar_figure allowed by respondent is of more benefit to petitioner than claiming this itemized_deduction with regard to the remaining deductions claimed for personal_property_taxes in the amount of dollar_figure and other taxes in the amount of dollar_figure petitioner offered no evidence to substantiate these expenses respondent’s disallowance of these two deductions is sustained petitioner claimed a charitable deduction in the amount of dollar_figure for payments made to needy people and displaced people these payments were made to individuals and do not qualify as charitable_contributions sec_170 and c thus these amounts are nondeductible petitioner also claimed a deduction for miscellaneous expenses in the net amount of dollar_figure petitioner offered no evidence to substantiate these claimed deductions respondent’s determination is sustained while we respect petitioner’s generosity toward her mother and others in need the schedule a deductions claimed on her tax_return were either unsubstantiated or nondeductible expenses we have no choice but to sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
